Citation Nr: 1228168	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-12121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to August 17, 2005, for a grant of a 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a multiple rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2011 videoconference hearing before the undersigned Veterans Law Judge at the Sacramento VA Satellite Office.  A transcript is associated with the claims folder.

The Board subsequently denied the benefits on appeal in a May 2011 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a Joint Motion for Remand (Joint Motion).  In the February 2012 Order, the Court vacated and remanded the Board's May 2011 decision for compliance with instructions provided in the Joint Motion, discussed below.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on October 10, 1995. 

2.  The Veteran filed a timely notice of disagreement (NOD) regarding the November 1996 denial of this claim; no statement of the case (SOC) was issued. 

3.  A December 2000 rating decision granted service connection for PTSD, and assigned a 30 percent evaluation, effective October 10, 1995. 

4.  The Veteran filed a timely NOD regarding the initially assigned evaluation; no SOC was issued addressing this issue until March 2003. 

5.  The Veteran perfected an appeal of the increased initial evaluation issue. 

6.  For the period on appeal prior to November 7, 1996, the Veteran's PTSD manifested a severely impaired ability, but not an inability, to establish and maintain effective or favorable relationships with people, and psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability, but not inability, to obtain or retain employment.  

7.  From November 7, 1996 through August 16, 2005, the Veteran's PTSD manifested occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, depression, irritability, and difficulty adapting to stressful circumstances.  

8.  For the period on appeal prior to October 8, 1996, the Veteran's PTSD did not preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 2005 for a 100 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2), 4.130, Diagnostic Code 9411 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.16(c) (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Veteran's claim here arises from his disagreement with the effective date and evaluation assigned following the initial grant of service connection for PTSD; therefore, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  However, the Board notes that a March 2002 letter containing the appropriate content of notice regarding how to substantiate an increased evaluation claim was sent to the Veteran prior to initial adjudication of that issue, which eventually resulted in the assignment of a 100 percent evaluation.  Furthermore, March 2006 and March 2007 letters informed the Veteran how to substantiate the assignment of an earlier effective date, prior to initial adjudication of that issue.

The Board recognizes that, effective November 7, 1996, the regulations under which mental disorders are rated were amended, discussed in detail below.  Any failure of the RO to address the previous criteria is harmless, as the Veteran has essentially argued that his symptoms prior to August 2005 resulted in total occupational impairment and would meet the criteria for a 100 percent rating, either under the old or new criteria.  Moreover, both the old and new criteria require total occupational and social impairment, so the evidence required to substantiate a claim for a 100 percent rating would be the same under either the old or new criteria, and no prejudice has resulted from failure to discuss the regulations in effect prior to November 7, 1996. 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service treatment records, private treatment records, VA treatment records, and other records identified by the Veteran.  In addition, the Veteran provided testimony at a March 2011 Board videoconference hearing.  No VA medical examination is required in this appeal because the determination of the appropriate effective date for the 100 percent evaluation is based on when the Veteran's PTSD met the criteria for a 100 percent evaluation under the relevant regulations, and there is sufficient competent medical evidence of record from the relevant time period to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Effective Date Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule for increased rating claims by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(2), also an exception to the general rule, the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2011).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  The application to which the regulation refers must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(2), VA must review all the evidence of record, not just evidence not previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the increase in disability precedes the claim for increased rating, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Board notes that, during the period on appeal, substantive changes were made to that portion of the Rating Schedule which addresses mental disorders, including PTSD under Diagnostic Code 9411.  See 61 Fed. Reg. 52695 - 52702 (October 8, 1996) (codified at 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (1997)).  These changes became effective on November 7, 1996.  Generally, in a claim for an earlier effective date, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an earlier effective date be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114 (2011).

Prior to November 7, 1996, PTSD was evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.132 (1996).  Under the General Rating Formula for Psychoneurotic Disorders in place at that time, a 70 percent evaluation was assigned when the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (1996).   

From November 7, 1996, forward, evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Formula for Rating Mental Disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date Analysis

The complex procedural history of this appeal is relevant to the determination of the appropriate effective date for the currently assigned 100 percent evaluation.  On October 10, 1995, the Veteran filed a claim for service connection for PTSD.  In a November 1996 rating decision, the RO denied service connection.  In November 1997, the Veteran filed a timely NOD.  In March 1998, the RO issued an SOC, but sent it to an old address; the appeal thus remained pending.  See 38 C.F.R. § 19.25 (2011) (noting that notice of RO decisions is required). 

In February 2000, the Veteran filed a claim to reopen.  In a December 2000 rating decision, the RO granted service connection based on receipt of a DD-215 which indicated the Veteran's receipt of a Combat Infantryman Badge and his stressors as reported in a VA examination.  The RO assigned a 30 percent disability evaluation, effective February 28, 2000, the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(q)(2) (2011).  In a February 2001 NOD, the Veteran disagreed with the evaluation and the effective date, requesting an effective date of October 1995.  In a June 2001 rating decision, the RO granted a 70 percent evaluation and assigned an effective date of October 10, 1995, noting that the SOC had been sent to an erroneous address and had thus, the appeal remained pending.  The rating decision granted in full the Veteran's effective date appeal.  The RO did not, however, issue an SOC regarding the initial evaluation even though a 100 percent evaluation had not been awarded.  See 38 C.F.R. § 19.26 (2011) (noting after a timely and proper NOD is filed, the RO is to issue an SOC); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a NOD initiates the appeal process and requires VA to issue an SOC); AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (finding that a claim remains in controversy where less than the maximum available benefit is awarded, unless the Veteran expresses a clear intent to limit the issue on appeal).  The increased initial evaluation claim was thus pending as of the date of the Veteran's claim for service connection, October 10, 1995. 

In January 2002, the Veteran filed a claim for an increased evaluation for PTSD.  In a July 2002 rating decision, the RO denied the claim, continuing the 70 percent evaluation.  In November 2002, the Veteran filed an NOD regarding the evaluation.  A March 2003 SOC continued the 70 percent evaluation, and in July 2003, the Veteran filed a substantive appeal.  In a November 2006 rating decision and supplemental SOC, the RO assigned a 100 percent evaluation for PTSD, effective March 27, 2006, the date the Veteran entered an outpatient treatment program for PTSD and alcohol abuse.  See 38 C.F.R. § 3.400(o) (2011). 

In January 2007, the Veteran submitted an NOD regarding the effective date of the 100 percent evaluation.  The Board finds, however, that issue was already on appeal and pending via the Veteran's February 2001 NOD regarding the initial evaluation.  Here, the issues of entitlement to an effective date prior to August 17, 2005 for a 100 percent evaluation and entitlement to an increased initial evaluation prior to August 17, 2005 are identical.  Although the RO treated the January 2007 submission as a separate claim, the Board has construed this as an NOD.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that there are no free-standing claims for earlier effective dates; after a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error). 

In March 2007, the RO sent the Veteran a VCAA letter regarding how to substantiate a claim for an earlier effective date.  A June 2007 rating decision assigned an effective date of August 17, 2005, the date of a private medical evaluation that determined the Veteran was totally occupationally impaired.  See 
38 C.F.R. § 3.400(o) (2011).  Thereafter, the Veteran perfected an appeal regarding the effective date, requesting that the 100 percent evaluation be assigned as of the date of his original claim for service connection. 

In summary, the Veteran has an increased initial evaluation claim that has been pending since he filed his October 10, 1995 claim for service connection because SOCs were not issued in response to the timely November 1997 and February 2001 NODs.  Because a March 2003 SOC was responsive to the issue of an increased evaluation, and the Veteran filed a July 2003 substantive appeal regarding that SOC, this issue is perfected and is before the Board.  As noted above, however, that issue and the issue of an effective date prior to August 17, 2005 for a grant of a 100 percent evaluation are identical.  The relevant determination in both issues is the date that the evidence shows that the criteria for a 100 percent evaluation have been met, prior to August 17, 2005, but not prior to October 10, 1995, the date of the original claim.  See 38 C.F.R. § 3.400(b) (2011) (the effective date of an award of compensation based on an original claim is the later of the date of receipt of the claim or the date entitlement arose); 38 C.F.R. § 4.132 (1996), Diagnostic Code 9411 (a 100 percent evaluation is assigned for PTSD with virtual isolation in the community and totally incapacitating psychoneurotic symptoms resulting in demonstrable inability to obtain or retain employment); 38 C.F.R. § 4.130, Diagnostic Code 9411 (a 100 percent evaluation is assigned for PTSD with total social and occupational impairment); 38 C.F.R. § 4.16(c) (1995) (removed Oct. 8, 1996; see 61 FR 52695, 52700) (when the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code).  Both determinations require that the Board review the entire evidence of record to make the determination.  Accordingly, the Board will proceed to adjudicate this claim as characterized on the first page of this decision. 

Here, the date of receipt of the claim for service connection was October 10, 1995.  A review of the claims file indicates that no other prior documents or communications of record may be interpreted as a formal or informal claim for service connection for PTSD.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b) (2011); see also Servello, 3 Vet. App. at 198.  VA treatment records from September 1995 noted rule out PTSD, but did not provide a definitive diagnosis.  The Board finds that these records do not constitute an informal claim.  Even if the date of claim is in September 1995, rather than October 1995, the crux of this appeal is the date of entitlement.

The Board has initially reviewed the evidence, lay and medical, prior to November 7, 1996, when the rating criteria for mental disorders was amended, to determine whether the current 100 percent evaluation under DC 9411 is warranted for that period under the old rating criteria pertaining to mental disorders, discussed in detail above.

The Veteran sought VA treatment in September 1995 for mental health symptoms, including depression, a history of isolation, relationship conflicts, intimacy issues, decreased self-esteem and sense of self-worth, and sleep disturbance.  The Veteran reported that he lived in a "communal" household, and that his social support system included friends in the community and a men's therapy group.  He said that he was currently self-employed in a full-time capacity in construction and landscaping.  He denied suicidal and homicidal ideas or plans and past suicidal attempts.  When asked about past incidents of harming others, he reported verbal abuse only.  The examining clinician indicated his thought processes were normal, and that he was neat, clean, appropriately dressed, and cooperative.  The Veteran was diagnosed with rule out PTSD and depression, and assigned a GAF score of 70.

In October 1995, VA treatment notes indicate the Veteran discussed a visit with his sister that he reported had gone well, as they had common interests and she was "easy to be with."  He stated that they had gone to Disneyland and that he had felt uneasy in large crowds.  He denied suicidal or homicidal ideations.

In November 1995, the Veteran discussed his desire to be in a dating relationship with someone, stating that he had been in 25 relationships in the past 25 years.  He stated that he usually pushed women away when the issues of commitment came up due to abandonment and control issues.  He reported symptoms including anger, isolation, recurring nightmares, exaggerated startle response to loud noises, and depression.  He denied suicidal or homicidal ideations and difficulties with concentration, however.  The VA clinician noted that the Veteran was articulate and introspective, that his speech was normal, that he had a full range of affect, and had a sense of humor, and that there was no evidence of fatigue or anhedonia.  The clinician continued the diagnosis of rule out PTSD, assessed dysthymia, and assigned a GAF score of 70.                

In November 1995, the Veteran reported that he had been doing construction work out-of-area in order to increase his income.  In December 1995, the Veteran's group therapy sessions were terminated, and it was noted that the Veteran was active in saying goodbye to the other members of the group in an appropriate way.  Moreover, he denied suicidal or homicidal ideations, and his diagnosis remained rule out PTSD.  There is no further evidence pertaining to the period on appeal prior to November 7, 1996.  

Based on all the evidence of record, lay and medical, pertaining to the period prior to November 7, 1996, the Board finds that the weight of the evidence is against a finding that the Veteran met the criteria for a 100 percent disability evaluation for PTSD prior to November 7, 1996.  As noted above, prior to November 7, 1996, a 100 percent evaluation was assigned for PTSD when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Although the Veteran reported social isolation during this time, he did have some relationships with people in his community, members of his therapy group, and with family members (such as his sister).  Thus, the evidence does not demonstrate virtual isolation in the community.  

Next, there is no evidence of repudiation of reality, and a VA clinician noted normal thought processes in September 1995.  Moreover, VA clinicians observed the Veteran to be cooperative, and there was no evidence of fantasy, confusion, or explosions of aggressive energy resulting in profound retreat from mature behavior.  The Veteran reported that he had verbally, but not physically, abused others, but there was no indication of completely inappropriate behavior.  Moreover, although he reported feeling uneasy in large crowds, he did not endorse panic attacks.  

Finally, the evidence does not demonstrate that the Veteran was demonstrably unable to obtain or retain employment.  Indeed, his September 1995 intake form indicates that he was self-employed on a full-time basis, and in November 1995, he indicated that he was working outside of the local area to generate additional income.  Further, at the March 2011 Board hearing, the Veteran testified that he became unable to work in a full-time capacity in 1998, when he began working for his brother.  Thus, the weight of the evidence does not demonstrate an inability to obtain or retain employment prior to November 7, 1996.  

The Board has also considered the GAF scores of 70 assigned during the period on appeal prior to November 7, 1996.  These GAF scores reflect symptoms less severe than those reflected by the assigned 70 percent evaluation.  Indeed, the criteria for a 70 percent evaluation for PTSD under 38 C.F.R. § 4.132 (1996) include severe impairment in the ability to establish and maintain effective for favorable relationships with people and severe impairment in the ability to obtain and retain employment.  Thus, the GAF scores of 70 do not warrant an earlier effective date for a 100 percent disability evaluation.  Moreover, the weight of the evidence is against a finding that the Veteran met the criteria for a 100 percent evaluation prior to November 7, 1996.     

Next, the Board has considered the evidence of record, lay and medical, pertaining to the period on appeal from November 7, 1996, through August 16, 2005, to determine if the current 100 percent evaluation for PTSD is warranted for that period under the current rating criteria for mental disorders, detailed above.   

In March 2000, the Veteran underwent a general medical evaluation at the VA Medical Center.  He reported some symptoms of PTSD, but denied suicidal or homicidal ideation.  The VA clinician noted that the Veteran was very pleasant, alert and oriented, articulate, and in no acute distress.  

An April 2000 Vet Center Psychological Evaluation Report concluded that the Veteran's PTSD caused moderate to severe difficulty in the Veteran's life.  The following symptoms were noted: euthymic mood and affect, logical and coherent thought processes, full orientation, fair social judgment and insight, irritability, and provocative interpersonal behavior.  The psychologist concluded that the Veteran had considerable difficulty working for other people in the past, and, eventually, started his own small, inconsequential handyman business out of his own home.  The business gave him some income, but, after thirty years, he still had no savings or retirement.  The psychologist assigned a GAF score of 55.   

An August 2000 VA examination report noted the following PTSD manifestations: irritability, intrusive memories, guilt, hypervigilance, startle response, dysphoric mood, and passing suicidal ideations without intent.  The Veteran was alert and fully oriented, short-term memory was good, long-term memory was superficially intact, and he did not have hallucinations.  The Veteran reported that, after service discharge, he did landscape carpentry, and then began working for himself, doing carpentry.  Two years prior, in 1998, he began helping out his brother with a business the brother had started which involved selling promotional products online.  The Veteran reported that he only worked part-time, for four hours per day.  He stated he did not have contacts in the area regarding carpentry work since he had recently moved, and was looking for work that he could do on the Internet.  The Veteran reported several relationships, none of which had lasted, and that a relationship of four years that had recently ended.  He said that, eventually, his relationships developed to the point where the degree of commitment and interest that was desired by his partner was more than he could handle.  He reported that he was close to his family, had a handful of close friends, and was currently living with a veteran friend.  He reported playing golf, but said that he felt estranged from other people.  He was drinking a bottle of wine per night and was also drinking hard liquor.  The examiner noted moderate symptoms and assigned a GAF score of 52.  

Vet Center records from 2000 through 2002 indicate the Veteran received individual counseling approximately twice per month.  In a March 2001 letter, a private psychiatrist, Dr. S., noted that he had first seen the Veteran ten years prior.  The Veteran had reported that at that time that he was working in construction and doing art work.  He was earning a living, although not getting ahead.  Currently, Dr. S. stated that the Veteran's PTSD was severe.  The psychiatrist noted that the Veteran had a series of relationships that ended for a variety of reasons,  and that he moved from place to place, job to job, and from relationship to relationship.  Further, the doctor stated that the Veteran had periods of depression that would lift and permit him to continue his work and make friends.  While Dr. S. concluded that the Veteran's energy, creativity, and support from family had helped to sustain him, these resources were limited.   

In a January 2002 VA medical record, the Veteran was noted to be alert and fully oriented, well-groomed, able to maintain appropriate eye contact, and spoke at an appropriate rate and volume.  He denied suicidal or homicidal ideation, hallucinations, or delusions.  He reported that he couldn't begin a chemical dependency treatment program because he worked at a family business and would not be able to arrange his schedule around treatment.  He had plans to schedule his admission for March 2002, after he got back from a business trip, stating that he sometimes traveled for business.  In another January 2002 VA record, it was noted that the Veteran had had a variety of occupations and was currently trying to start another business, and a depression screening was negative.

In a January 2002 submission, the Veteran stated that he had a change in his employability status.  He said he was not doing well with his work or personal life.  He reported that his part-time work had been reduced to a few difficult hours per day to handle emergencies and any situations that required his personal attention.  His tolerance and patience was present only for nice customers, and he dealt with more demanding calls by hanging up or arguing with the caller.  

In a March 2002 counseling session note, a Vet Center psychologist, Dr. M., noted that the session was spent discussing the Veteran's unemployability, but did not render an opinion that the Veteran was unemployable.  In another, earlier, March 2002 Vet Center record, the Veteran cancelled his session as he was away on a business trip.  

At an April 2002 VA examination, the Veteran reported that he currently worked in a family-owned business of promotional products in which he processed the orders.  The examiner noted that the Veteran was a good historian.  Further, the examiner determined there were mild difficulties with work in that the Veteran became irritable when he had to talk to a customer on the phone; however, the examiner opined that the Veteran's PTSD symptoms did not rise to the level of total occupational or social impairment.  The VA examiner further found that there was no gross impairment of thought, hallucinations, delusions, or suicidal ideation.  Moreover, the Veteran denied hallucinations or delusions, run-ins with the law, aggressive behaviors, or abusive relationships.  The examiner noted that the Veteran was articulate, pleasant, cooperative, and neatly dressed, with normal thought processes and a normal/euthymic mood.  The Veteran's affect was bland to flat.  He recalled three items after three minutes.  The examiner noted normal intellectual functioning without any focal neurological damage.  The VA examiner concluded that the Veteran had ambition and multiple skills that were marketable.  The diagnosis was stable PTSD, and the GAF score assigned was 70.

At an August 2003 VA examination, the Veteran reported that he continued working part-time in the family-owned promotional business.  He currently lived with his mother, had some contact with his sister, and had a girlfriend.  The following symptoms were noted: neutral mood, blunted affect, normal speech, normal thought process and content, full orientation, and fair insight, judgment, and impulse control.  There were no suicidal or homicidal ideations.  The examiner noted the Veteran was isolative, but that he spent his time mostly with family.  A GAF score of 45 was assigned.

In an October 2004 statement, the Veteran reported that he was currently working an average of 2 hours per day for his brother's company.  This enabled him to make a small amount of money to supplement his disability check. 

The next chronological evidence of record is the August 17, 2005 VA examination, upon which the Veteran's current 100 disability rating is based.  

Based on the law and the lay and medical evidence, the Board finds that August 17, 2005 is the appropriate effective date for the award of 100 percent under DC 9411, as the weight of the evidence prior to that date is against a finding that he met the criteria for a 100 percent disability evaluation prior to August 17, 2005.  As noted above, under the current schedule for rating mental disorders, a 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

The evidence from November 7, 1996 through August 16, 2005 does not demonstrate gross impairment in thought processes and communication.  As described above, the April 2000 VA psychologist, April 2002 VA examiner, and August 2003 VA examiner all found normal thought processes, and the treatment records and VA examination reports consistently note normal speech, and an articulate and pleasant individual.  The April 2002 VA examiner even noted that the Veteran was a good historian.   

The Veteran consistently denied any delusions or hallucinations.  Moreover, the evidence does not demonstrate grossly inappropriate behavior.  Although the Veteran reported irritability, he denied aggressive or abusive behaviors and was able to interact cooperatively with his treating and examining clinicians.    

The evidence does not demonstrate persistent danger of hurting self or others.  The Veteran reported suicidal ideation on one or two occasions, but usually denied such thoughts, and consistently denied any suicidal plan or intent.  He also consistently denied any homicidal ideation, and there is no indication of incidents of violence or self-harm.   

The evidence does not demonstrate intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran was consistently noted to be appropriately dressed and groomed, and there was no indication that he was unable to perform activities of daily living.  The evidence demonstrates full orientation.  

The evidence does not demonstrate memory loss for the names of close relatives, own occupation, or own name.  Indeed, short-term memory was intact; the Veteran was able to recall three items after three minutes at the April 2002 VA examination.  

The evidence does not demonstrate total occupational or social impairment due to the above symptoms.  The Veteran was able to continue working at least part-time (two to four hours) for his brother's promotional product business during the period under consideration.  Indeed, the evidence indicates that, up until 1998, the Veteran maintained his own construction/repair business, and was working in a full-time capacity until he began working for his brother in 1998.  As recently as March 2002, the Veteran was going on business trips for the family business.  

The Board acknowledges the April 2012 report from a certified rehabilitation counselor and psychologist, Dr. W., in which the doctor opines that the Veteran has been unable to secure or perform a substantially gainful occupation since 1995 due to his PTSD symptoms.  However, Dr. W. appears to have relied on inaccurate facts in reaching his opinion.  Specifically, the doctor states that, when the Veteran was self-employed in construction and landscaping, he typically worked for no more than three to six hours at a time.  However, VA treatment notes from 1995 indicate that the Veteran was employed in a full-time capacity when he was self-employed in construction, and at the March 2011 Board hearing, the Veteran testified that he became unable to work in a full-time capacity in 1998, when he began working for his brother.  Thus, Dr. W.'s opinion carries little probative value as to the Veteran's employment status prior to 1998.  See Reonal, 5 Vet. App. at 461.  Thus, the weight of the evidence is against a finding of total occupational impairment from November 7, 1996 through August 16, 2005.  

Moreover, the weight of the evidence is against a finding of total social impairment from November 7, 1996 through August 16, 2005.  Although the evidence does show some social impairment and isolative behaviors, the Veteran has been able to maintain some close relationships with family members, such as his mother and sister, as well as a few friends.  For instance, at the August 2000 VA examination, the Veteran reported that he was living with a friend who was also a veteran, and at the August 2003 VA examination, he reported that he was living with his mother, had contact with his sister, and currently had a girlfriend.  

In sum, the weight of the evidence does not indicate the presence of symptoms that would more nearly approximate the criteria for a 100 percent rating during the period prior to August 17, 2005, and the evidence does not reflect total occupational and social impairment.  The Board acknowledges that the list of symptoms provided in the rating schedule is not meant to be exclusive or exhaustive; however, in this case, the evidence does not show any other symptoms that result in total occupational and social impairment so as to warrant a 100 percent rating for PTSD prior to August 17, 2005.  See Mauerhan, 16 Vet. App. at 443.  Although the Veteran had difficulty maintaining a job, he was able to continue his own business for some length of time until 1998.  Moreover, he was able to work for his brother in a part-time capacity, and even went on several business trips.  He maintained close relationships with a few family members and friends.  Thus, the overall evidence fails to reflect that there was total occupational or social impairment necessary for a 100 percent disability evaluation prior to August 17, 2005.     

The Board also considered the GAF score of 55 assigned to the Veteran at an April 2000 psychological evaluation, the GAF score of 52 assigned at the August 2000 VA examination, the GAF score of 70 assigned at the April 2002 VA examination, and the GAF score of 45 assigned at the August 2003 VA examination.  As noted above, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board finds that the score in this range reflects symptoms more severe than those documented in the overall record.  For instance, the Veteran consistently denied suicidal ideation, and there was no evidence of obsessional rituals.  Moreover, the Veteran was able to maintain part-time employment.  Thus, the score of 45 does not warrant an earlier effective date.      

Next, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The scores in this range accurately reflect the Veteran's symptoms, and thus do not warrant an earlier effective date.  

Finally, the GAF score of 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The symptoms reflected by the GAF score of 70 are less severe than the criteria for a 70 percent PTSD evaluation, and thus, the GAF score of 70 does not warrant an earlier effective date.

As noted above, the Court granted a Joint Motion in February 2012 that directed that the Board should consider possible application of 38 C.F.R. § 4.16(c) (1995) to the facts of this case.  That provision, removed on October 8, 1996, provides that, "[t]he provisions of paragraph (a) of this section are not for application in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code."  Id.

The Board notes that "paragraph (a)" referred to in the regulation addresses the assignment of total disability ratings for compensation based on unemployability due to service-connected disabilities, and not increased rating or earlier effective date claims, which are the issues currently before the Board.  The Veteran in this case applied for a total rating based on individual unemployability due to service-connected disability (TDIU) in January 2002.  The RO denied the claim in a July 2002 rating decision.  The Veteran filed a timely NOD, and the RO continued denial of a TDIU in a March 2003 SOC, and January and November 2006 supplemental SOCs.  However, the Veteran submitted a statement in February 2007 indicating he wished to withdraw his appeal for entitlement to a TDIU, and the claim was never before the Board for appellate review.  

Thus, although the issue of entitlement to a TDIU is not properly before the Board for appellate consideration, the Board will consider the applicability of 38 C.F.R. § 4.16(c) (1995) to this case.  The Board finds that the weight of the evidence from October 10, 1995 through October 8, 1996 (when 38 C.F.R. § 4.16(c) (1995) was removed) does not demonstrate that the Veteran's PTSD precluded him from securing or following a substantially gainful occupation, and thus, a 100 percent rating is not warranted by the provisions of 38 C.F.R. § 4.16(c) (1995) for that time period.  

As discussed above, the evidence demonstrates that the Veteran maintained his own full-time construction business prior to working for his brother on a part-time basis.  Vet Center treatment notes from September and November 1995 indicate that the Veteran continued to work in a full-time capacity in the construction business, and was even expanding his business beyond the local area in order to gain more income.  At the March 2011 Board hearing, the Veteran testified that he did not begin working for his brother until 1998.  This is consistent with his statement at the August 2000 VA examination that he continued to work in construction until he began working for his brother in 1998.  To the extent that the Veteran now contends that he has not had substantially gainful employment since October 1995, to include the assertion that the Veteran earned below the poverty level, the Board finds these more recent contentions made in the context of a claim for an earlier effective date to be inconsistent with his prior statements, as above, which indicate he was substantially and gainfully employed in the construction business until 1998.  Although the Veteran had only one service-connected disability which was a mental disorder (PTSD) rated at 70 percent during the time period under consideration that 38 C.F.R. § 4.16(c) was in effect (October 10, 1995 through October 8, 1996), the weight of the evidence during that time period is against a finding that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  Thus, the provisions of 38 C.F.R. § 4.16(c) (1995) do not allow for an earlier effective date for the current 100 percent rating for PTSD.    

In view of the foregoing, the weight of the evidence is against a finding that the effective date of the 100 percent evaluation for PTSD should be earlier than August 17, 2005.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an earlier effective date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.       

	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than August 17, 2005 for the award of a 100 percent disability evaluation for PTSD is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


